                            FLYNN & WIETZKE, P.C.
                                       1205 Franklin Avenue, Suite 370
                                          Garden City, N.Y. 11530
                                  Tel: (516) 877-1234 Fax: (516) 877-1177
Marc Wietzke, Esq.
Admitted in NY & NJ                                                           Offices throughout the Northeast
  __________                                                                  Toll Free: (866) 877-FELA
Sean Constable, Esq.
Admitted in NY & MA
  __________
Michael Flynn, Esq., Of Counsel


                                                                 April 8, 2020

         Judge Lorna G. Schofield
         United States District Court
         Southern District of New York
         500 Pearl Street
         New York, NY 10007

         RE: FRANCIS V. NATIONAL RAILROAD PASSENGER CORP.
             20 Civ. 1713 (LGS)

         Dear Judge Schofield:

         Pursuant to Local Civil Rule 37.2, Plaintiff requests an informal conference with the
         Court regarding Plaintiff’s intent to seek an Order, pursuant to Fed. R. Civ. P 30(b)(4)
         directing that the depositions of the parties and non-parties, should non-party
         testimony become necessary, be taken by telephone or other remote means.
         Defendant does not stipulate to conduct any depositions by remote means,
         necessitating a request for an order.

         Fed. R. Civ. P 30(b)(4) states, “The parties may stipulate—or the court may on
         motion order—that a deposition be taken by telephone or other remote means. For
         the purpose of this rule and Rules 28(a), 37(a)(2), and 37(b)(1), the deposition takes
         place where the deponent answers the questions.” As noted in Local Civil Rule 30.2,
         “The motion of a party to take the deposition of an adverse party by telephone or
         other remote means will presumptively be granted. . . .” Emphasis added.

                                        FACTUAL BACKDROP

         As is well known by this Court, but for the sake of establishing a record, New York,
         and indeed the Nation, is suffering under the burden of COVID-19, otherwise known
         as the coronavirus. The COVID-19 pandemic has led to various court orders,
         executive orders and national recommendations. These orders include avoiding non-
         essential travel, avoiding in person gatherings and maintaining at least six (6) feet of
         distance from any other person. To say that this makes the process of discovery more
         difficult is to put it lightly. However, in this day and age we fortunately have the
         technology to soldier on and keep the wheels of justice turning.
                          OTHER COURTS ARE PRESSING FORWARD

      Despite, and indeed because of, the COVID-19 pandemic, courts within and without
      New York have been directing counsel to continue discovery by remote means,
      recognizing “COVID-19's unexpected nature, rapid spread, and potential risk
      establish good cause for remote testimony.” In re RFC & ResCap Liquidating Tr.
      Action, No. 013-cv-3451(SRN)(HB), 2020 WL 1280931, at *3 (D. Minn. Mar. 13,
      2020); Sinceno v. Riverside Church in City of New York, No. 18-CV-2156 (LJL),
      2020 WL 1302053, at *1 (S.D.N.Y. Mar. 18, 2020 Hon. Lewis J.
      Liman)(“ORDERED, pursuant to Fed. R. Civ. P. 30(b)(3) and (b)(4), that all
      depositions in this action may be taken via telephone, videoconference, or other
      remote means, and may be recorded by any reliable audio or audiovisual means”)
      Accord, Lipsey v. Walmart, Inc., No. 19 C 7681, 2020 WL 1322850, at *2 (N.D. Ill.
      Mar. 20, 2020) See also, Air Charter Serv. (Fla.) Inc. v. Mach 1 Glob. Servs. Inc.,
      No. 19CV3390PGGOTW, 2020 WL 1326429, at *1 (S.D.N.Y. Mar. 19, 2020) (“In
      order to protect public health while promoting the “just, speedy, and inexpensive
      determination of every action and proceeding,” Fed. R. Civ. P. 1, it is hereby
      ORDERED, that counsel shall conduct work remotely. This includes, but is not
      limited to, client meetings, work meetings, and hand deliveries of courtesy copies to
      the Court (courtesy copies can be sent via email or mail).”)1

      The Federal Rules of Civil Procedure “should be construed, administered, and
      employed by the court and the parties to secure the just, speedy, and inexpensive
      determination of every action and proceeding.” Fed. R. Civ. P. 1 “The real purpose
      of the Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, is to
      eliminate technicalities, delays and expense and secure prompt and effective
      adjudication on the merits when a cause of action is set forth.” Marin v. Knopf, 1
      F.R.D. 436, 437 (S.D.N.Y. 1940) As noted at the outset, insofar as the taking of
      depositions is concerned, Courts have directed parties to continue discovery despite
      recognizing “the potential difficulty in the taking of depositions given the national
      emergency resulting from the outbreak of COVID-19, and the various orders and
      recommendations regarding the ability of person(s) to travel and/or occupy spaces in
      groups.” Jarrell v. Wright Nat'l Flood Ins. Co., No. 17-cv-00719-SDD-RLB, 2020
      WL 1472909, at *1 (M.D. La. Mar. 26, 2020). Just three (3) weeks ago, on March
      20, 2020, in a case against Norfolk Southern, the Hon. Lawrence R. Leonard, of the
      United States District Court for the Eastern District of Virginia ordered
        In light of the national emergency declared by the President of the United
        States, no proposed deposition witness will be required to travel for a

1
  The Sinceno Court went so far as to consider some of the practical questions that arise form remote
testimony, stating
     unless the parties stipulate otherwise, the deposition be “conducted before an officer appointed or
     designated under Rule 28,” and that the deponent be placed under oath by that officer. For avoidance
     of doubt, a deposition will be deemed to have been conducted “before” an officer so long as that
     officer attends the deposition via the same remote means (e.g., telephone conference call or video
     conference) used to connect all other remote participants, and so long as all participants (including
     the officer) can clearly hear and be heard by all other participants. Sinceno, supra,
Several State governments have issued modifications to their notary requirements to accommodate the
COVID-19 pandemic, including New York (https://www.governor.ny.gov/news/no-2027-continuing-
temporary-suspension-and-modification-laws-relating-disaster-emergency) Florida
(https://www.floridasupremecourt.org/content/download/632105/7182680/AOSC20-16.pdf) and
Wisconsin (https://www.wicourts.gov/news/docs/oaths.pdf) Of note for this application, Wisconsin’s
Order specifically acknowledges that it is done to enable the taking of depositions remotely.
         deposition, and instead all depositions shall be taken by video or telephonic
         means, unless counsel for the parties and the witnesses themselves unanimously
         agree otherwise.

      Doss v. Norfolk Southern Rwy. Co., Case No. 2:19-cv-502, Dkt. No. 26
      (EDVA March 20, 2020)

      That direction is not surprising, considering Norfolk Southern itself boasted on its
      website about its capabilities a day later. 2 Nor is Norfolk Southern alone. CSX,3
      Union Pacific,4 BNSF,5 Amtrak and LIRR have all appropriately initiated remote
      working for employees where that is feasible to abide the stay-home orders across
      the country.

                      PLAINTIFF’S EFFORTS TO GAIN CONSENT

      When the first stay-home orders were discussed, plaintiff’s counsel approached
      defense counsel in an effort to secure a stipulation with regard to continuing
      discovery as efficiently as possible (which has included agreeing to accept discovery
      demands and responses via e-mail), but also to make arrangements to conduct
      depositions remotely in this case as well as several others between the offices.
      To obviate practical concerns, the undersigned also agrees to: 1) accommodate the
      schedule of a given witness, conducting the deposition early or late, based on witness
      availability; 2) arrange for recording of the remote testimony; 3) arrange for a
      stenographer to remotely capture the testimony; and 4) set up the means of
      communication (i.e. through Zoom, Teams, Skype, Hangouts or WebEx). In fact, if
      absolutely necessary, plaintiff will even send via overnight delivery a computer with
      mobile hotspot for any witness that does not have access to a computer with internet
      connection (with the proviso that it gets returned timely).
      Nonetheless, Defendant refuses to do depositions remotely. Actually, the railroad
      objects to conducting any depositions whatsoever until a date it chooses. More
      specifically, on April 3, 2020 the supervising counsel for the railroad stated:



2
  NS: “Norfolk Southern is adhering to health and hygiene guidelines issued by the Centers for Disease
Control and Preparedness. That includes implementing social distancing procedures for essential personnel
whose job duties require them to work at office locations. Where feasible for other personnel, we are
working remotely using the technology and communication infrastructure necessary to address the needs of
our customers as they arise. Emphasis added. http://www.nscorp.com/content/nscorp/en/covid-19-
updates/covid-19-update-customers-partners-3-21.html, accessed on April 8, 2020.
3
  CSX: “CSX also has robust business continuity plans to minimize any potential operational impact. Our
continuity plans include backup facilities where business-critical functions are able to quickly transition
and continue seamless train operations. We have also implemented remote work arrangements for
employees whose job functions permit and are modifying work areas to create appropriate social distancing
where needed.” Emphasis added. https://www.csx.com/index.cfm/about-us/safety/csx-coronavirus-
prevention-and-response/, accessed on April 8, 2020.
4
  UP: “Union Pacific is: Implementing alternative work location policies designed to increase social
distancing.”
https://www.up.com/cs/groups/public/@uprr/@corprel/documents/up_pdf_nativedocs/pdf_up_ucm_covid1
9_heath.pdf, accessed on April 8, 2020.
5
  BNSF: “To minimize the risk of transmission to those employees who cannot perform their work
remotely, we are encouraging those who can work from home to do so. We believe this is the most
effective way to protect those who must be on site for their duties, while also protecting those that are able
to work from home.” Emphasis added. https://www.bnsf.com/coronavirus-response.page, accessed April 8,
2020.
   This is in follow-up to our call last week about the proposal to use zoom to
   conduct depositions remotely (with every participant, including the court
   reporter, at a separate location.

   Amtrak’s recent experience with “remote depositions” - including by means
   of the zoom program - has been very unfavorable. Numerous problems crop
   up when every participant is at a separate location, the participants do not all
   have a decent amount of computer sophistication, the participants’ computer
   hardware and software varies in age and sophistication, and/or one or more
   participant’s internet service is inadequate. Indeed, it is our experience that
   because much of the nation is subject to one form or another of a stay-at--
   home directive or advisory, internet connections everywhere are more
   frequently overburdened, especially with millions of students at all levels
   learning online. These issues result in depositions that are needlessly
   prolonged, or even busted, for reasons that would never have existed but for
   everyone having to participate “remotely.”

   Because of its experience, Amtrak has just made a motion in the federal
   district court in the Western District of Washington, where the court has been
   handling multiple personal injury and wrongful death actions arising out of
   the 2017 Amtrak derailment near DuPont Washington, asking that discovery
   deadlines be continued so that, when it is safe to do so, pre-trial depositions
   can be conducted in person rather than “remotely.”

   For these reasons, among others, Amtrak does not believe it is appropriate to
   pursue “remote” depositions during this unprecedented health emergency. It
   is an inefficient, if not unworkable means of proceeding at a time when
   Amtrak, like other transportation companies, can scarcely afford to incur
   expenses needlessly.

   Stay safe and hopefully, this unprecedented health crisis will end in the near
   future.

It is because of the inability to secure an agreement to move forward with discovery
that plaintiff comes to the Court seeking an Order.

                              LEGAL ARGUMENT

Whether it is Zoom, Hangouts, Skype or WebEx, the use of technology for remote
testimony is not a new concept. However, in Brown v. Carr, 253 F.R.D. 410, 412
(S.D. Tex. 2008), the Court observed that as the party seeking to take testimony by
remote means, plaintiff must establish a legitimate reason for its motion. See Brown
v. Carr, 236 F.R.D. 311, 312 (S.D.Tex.2006) (citing Cressler v.
Neuenschwander, 170 F.R.D. 20, 21 (D.Kan.1996)). Before we were confronted with
any justification so pressing as a global pandemic, courts have recognized that merely
saving the cost and travel time incurred in traveling from Texas to Georgia was
sufficient grounds for granting a request for remote testimony. Abou-El-Seoud v.
United States, 130 Fed. Cl. 563, 564 (2017). Any party opposing such depositions
has the burden to establish good cause as to why they should not be conducted in
such manner. Brown, 236 F.R.D. at 312 (citations omitted). Generally, leave to take
depositions by remote electronic means should be granted liberally. See Jahr v. IU
Int'l Corp., 109 F.R.D. 429, 431 (M.D.N.C.1986) (addressing telephonic
depositions); see also Robertson v. Vandt, No. 1:03–cv–6070, 2007 WL 404896
(E.D.Cal. Feb.2, 2007) (granting request for a deposition by video-teleconference)
(unpublished). Accord, Fontenot v. Wal-Mart Stores, Inc., No. 6:15-CV-01972, 2016
WL 3082925, at *1 (W.D. La. May 31, 2016); Carrico v. Samsung Elecs. Co., No.
15-CV-02087-DMR, 2016 WL 1265854, at *1 (N.D. Cal. Apr. 1, 2016) Indeed, it
bears repeating, Local Civil Rule 30.2 dictates that “The motion of a party to take the
deposition of an adverse party by telephone or other remote means will presumptively
be granted.

In 1980, Rule 30(b) was “amended to further encourage the use of and
experimentation in taking depositions which are recorded by other than stenographic
means. Previously, a party had to apply for a court order. With the 1980 amendment,
the parties could stipulate to a non-stenographic deposition. The Advisory Committee
Notes state the purpose for this amendment was to encourage use of electronic
depositions.” Jahr v. IU Int'l Corp., 109 F.R.D. 429, 430–31 (M.D.N.C. 1986) The
Jahr Court found that FRCP 30(b)(4) had the “purpose of reducing the cost of federal
litigation by providing alternatives to traditional stenographic depositions. The courts
have not required a showing of extraordinary circumstances before granting Rule
30(b)(4) motions. See 8 Wright, Miller & Elliot, Federal Practice and Procedure §
2115 at 176–181 (Supp.1985). Likewise, no reason appears for imposing harsh or
unusual requirements before permitting telephonic depositions.
The Jahr Court went on to conclude that “because of the history and similar purpose
of subsections (b)(4) and (b)(7), . . . leave to take telephonic depositions should be
liberally granted in appropriate cases. . . . However, until experience demonstrates
otherwise, no reason now appears for establishing a rule requiring the moving party
to show necessity. Thus, upon giving a legitimate reason for taking a deposition
telephonically, the movant need not further show an extraordinary need for the
deposition. Rather, the burden is on the opposing party to establish why the
deposition should not be conducted telephonically. Jahr v. IU Int'l Corp., 109 F.R.D.
429, 431 (M.D.N.C. 1986) Accord, Federal Civil Rules Handbook at 838
(2019) (“Generally, leave to take depositions by remotes means will be granted
liberally.”) fn 56, citing U.S. v. One Gulfstream G-V Jet Aircraft Displaying tail
Number VPCES , 304 F.R.D. 10, 17, n. 4 (D.D.C. 2014) and Webb v. Green Tree
Servicing LLC, 283 F.R.D. 276, 280 (D. Md. 2012).

Here, the COVID-19 pandemic certainly constitutes “a legitimate reason” for taking
the depositions remotely.

To anticipate the railroad’s opposition in this case, the Jahr Court ruling, from 1986,
34 years ago, is insightful.

   In civil cases, the better rule is that a request for a telephonic deposition
   should not be denied on the mere conclusory statement that it denies the
   opportunity for face-to-face confrontation. Unlike criminal cases, depositions
   of unavailable witnesses are routinely read to the jury. Reading a telephonic
   deposition will be no different than reading any other deposition. The only
   change created by a telephonic deposition is that the attorneys cannot see the
   witness. However, telephone conferences are becoming an increasing reality
   in business and law. Finally, lack of face-to-face questioning is the very
   essence of a telephonic deposition. Acceptance of defendants' argument
   would be tantamount to repealing subsection (b)(7). Thus, the party opposing
   the telephonic deposition must come forward with a particularized showing
   as to why a telephonic deposition would prejudice it.

Jahr v. IU Int'l Corp., 109 F.R.D. 429, 432 (M.D.N.C. 1986)

Further anticipating the railroad’s claim of the need to show witnesses exhibits during
depositions, including documents and photographs, technology has made it possible
to move forward.

   modern videoconference software permits participants to quickly and
   conveniently share documents and images with each other. [. . .].
   The Lopez court concluded that the burden of flying out of town (from
   California to Florida) for a deposition outweighed the minimal burden of
   remotely reviewing documents.

Carrico v. Samsung Elecs. Co., No. 15-CV-02087-DMR, 2016 WL 1265854, at *2
(N.D. Cal. Apr. 1, 2016), citing Lopez v. CIT Bank, N.A., No. 15-cv-00759
(BLF)(HRL), 2015 WL 10374104, at *2 (N.D. Cal. Dec. 18, 2015)

The Court in Lopez, five (5) years ago, went deeper in its discussion of available,
acceptable, options (e.g. Skype and Hangouts), as if anticipating the railroad’s
resistance here.

   This court has repeatedly observed that remote videoconference depositions
   conducted through software like Skype tend to be an effective and efficient
   means of reducing costs. Guillen v. Bank of America Corp., Civ. No. 10–
   5825–EJD (PSG), Dkt. No. 78 at 1–2; see also Trejo v. Macy's Inc. et al., Civ.
   No. 13–2064–LHK, Dkt. No. 52 at 2–3. . . . Defendants' counsel has argued
   that technical problems might make remote depositions ineffective, Dkt. No.
   58 at 2–3, but the court rejects that argument as speculative. Plaintiffs' counsel
   asserts that he has conducted “more than” eight remote depositions within the
   last year and that those depositions were “effective, efficient and cost
   effective.” Dkt. No. 55 at 2. Plaintiffs' counsel has experience with conducting
   remote depositions, and the parties can work together to select a reliable and
   effective means for taking remote depositions in this case.

   Defendants also argue that reviewing several complicated exhibits remotely
   would be impracticable and that, in contrast, traveling between California and
   Florida for depositions would be less burdensome. Dkt. No. 58 at 3–4. The
   court disagrees. Modem videoconference software permits participants to
   quickly and conveniently share documents and images with each other. For
   instance, Google's Hangouts software permits a conference call participant to
   broadcast a live video feed of a digital document while she reviews that
   document on her computer, which allows for the convenient joint review of
   specific pages contained within complicated documents. Similarly, the court
   is not persuaded that it would be burdensome to discuss complicated
   documents through a phone call if each phone-call participant has received
   Bates-stamped copies of the documents. The court therefore believes that the
   burden of flying out of town for a deposition outweighs the minimal burden
   of remotely reviewing documents.
Lopez, supra, 2015 WL 10374104, at *2.

Back in 1987, the Court in Rice's Toyota World, Inc. v. Se. Toyota Distributors, Inc.,
114 F.R.D. 647, 648–50 (M.D.N.C. 1987) explicitly considered the regular
objections to video depositions:
   In applying Rule 30(b)(4) to video depositions, courts have good reason to be
   receptive to experimentation while not demanding cost efficiency as an
   essential condition. At the present time, a wish to reduce costs usually has little
   to do with a request to take a video deposition. Rather, the movant is more
   concerned with accuracy, trustworthiness, and improved judicial procedures,
   all of which are also major interests expressed in the Fed.R.Civ.P. 30 advisory
   committee notes. A video deposition better serves these objectives by
   permitting the fact-finder to utilize a greater portion of his perceptive processes
   then when merely reading or listening to a stenographic deposition. While we
   often make decisions by written word alone, when it comes to determining
   facts by comparing the testimonies of one or more persons, we do a better job
   by being able to employ as many of our senses as possible. Personally
   observing the witness is preferable. Next in rank would be viewing a video
   deposition where one directly uses the combined senses of hearing and seeing
   without the filtering process that occurs when one listens to a deposition being
   read or reads it himself from the cold record which excludes pitch and
   intonation of voice, rapidity of speech, and all the other aural and visual clues.
   Thus, it is not surprising to find in Sandidge v. Salen Offshore Drilling
   Co., 764 F.2d 252, 259 (5th Cir.1985), the court listing the “legion of cases”
   which have extolled the advantages of video depositions and preference for
   their use in a trial, noting that a witness' demeanor reflected in his motions,
   expressions, voice inflections, etc., give the fact-finder a unique advantage in
   evaluating evidence, resulting in appellate courts granting greater deference to
   such findings. Video depositions can markedly increase accuracy and
   trustworthiness. In addition, to the extent that a video deposition reduces
   tedium, the fact-finder's concentration and attention will be enhanced, again to
   the benefit of the decision process. One court, faced with an entire trial
   presented through video depositions, agreeably anticipated the greater
   convenience and freedom in scheduling the trial which it would permit. Lucien
   v. McLennand, 95 F.R.D. 525 (N.D.Ill.1982).

   The foreseeable hazards of relying on video depositions lie in the fact that there
   may be equipment failures and without court supervision over the attorneys,
   the record might not be suitable for use at trial. Barham v. IDM Corp.,
   supra. To guard against such perils, some courts require a simultaneous
   recording by a stenographer. Id. Making and ruling on objections in order that
   the deposition may be used at trial may be another potential problem peculiar
   to a video deposition. Such procedure is simple with a stenographic deposition
   by reference to page and line where the objection appears which may then be
   studied by reading it.
Rice's Toyota World, supra.

The Court in Guillen v. Bank of Am. Corp., No. CIV. 10-05825 (EJD), 2011 WL
3939690, at *2 (N.D. Cal. Aug. 31, 2011) granted plaintiff’s motion to conduct
depositions via telephone and/or Skype video conference (and simultaneously
         record such), after noting that “Plaintiff's counsel has conducted five (5) Skype
         video depositions this year, including two recently, ordered by the Hon. Paul
         Grewal; the method is effective and efficient.”

         Here too, plaintiff is content to use Skype (owned by Microsoft and currently being
         used by the New York State Court System to handle criminal arraignments and
         hearings), Microsoft Teams (a more feature-laden form of Skype), Google
         Hangouts, Cisco WebEx or Zoom. With regard to the latter, recent news items
         regarding the “security” of the platform are largely a misunderstanding of how to
         use it. The “Zoombombing” that has captured the media’s attention of late, is the
         equivalent of someone throwing open a conference room door during a deposition,
         yelling a vulgarity, and then running away. Using the password feature and
         waiting room feature of Zoom obviates the concern entirely.

                                             CONCLUSION

         All of these platforms permit simultaneous viewing of and by all participants, screen
         sharing, to enable exhibits displays, audio connection over computer speakers or
         through separate telephone connection and Zoom even permits enabling a mark-up
         annotation feature, allowing witnesses to draw on exhibits on-screen. (The other
         platforms may allow the annotation feature in a more cumbersome way as well.)
         The point is, there is just no justification for allowing the railroad to place a unilateral
         indefinite hold on all progress in the case. Plaintiff was injured by the railroad’s
         negligence and any delay only benefits the railroad and prejudice’s the plaintiff.
         Telephonic depositions have been permitted for 40 years under the FRCP. Remote
         means as proposed by plaintiff are only the next iteration, allowing the legal process
         to proceed so plaintiff may have a resolution of all claims.
         For the foregoing reasons, plaintiff seeks the Court’s permission to conduct all
         depositions by remote means in order to progress the case and continue to meet
         deadlines.


                                                                   Respectfully submitted,




                                                                   Marc Wietzke
        MW:EF
        Cc: John Bonventre, Esq.


Application DENIED without prejudice to renewal. Plaintiff's letter does not comply with the
Individual Rules, which prescribe a process for discovery disputes beginning with a letter not
to exceed three pages. Any renewed letter must be filed by April 14, 2020. Defendant shall
file a responsive letter by April 21, 2020, per the Individual Rules. The matter will be
discussed at the initial pre-trial conference currently scheduled for April 23, 2020. Both
parties are reminded that their joint pre-conference materials are due April 16, 2020, per the
Order at Dkt. No. 5.

Dated: April 9, 2020
       New York, New York
